DETAILED ACTION
Claim 18 is cancelled. Claims 1-17 and 19-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,163,618 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The reply filed on 08/24/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Objections directed to the specification regarding the use of trade names or marks in this application (see prior Office action, page 3, item 6). See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
The use of the terms MICROSOFT, GOOGLE, and APPLE, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a computing device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Gerber et al. (US 10,638,499 B2; from IDS filed on 08/30/2021; hereinafter Gerber) discloses a system that predicts if an idle time period for an application lasts at least as long as an inactivity timer value is and releasing allocated resources for the application when the idle time is predicted (see e.g. Gerber, column 31, lines 46-56). However, Gerber does not explicitly disclose determining if there is a file associated with the application including unsaved content and/or performing the idle time prediction operation in response to determining that no files for the application include unsaved content as recited in the claims.
Greenan et al. (US 9,021,275 B1; from IDS filed on 08/30/2021; hereinafter Greenan) discloses a file system that determines an idleness measure to determine availability requirements of a device set or an address range by estimating a workload will remain idle for an extended period of time and setting a requested state of a shared data structure from online to offline based on the idleness determination (see e.g. Greenan, column 7, lines 1-15; Fig. 2). However, Greenan does not explicitly disclose checking for unsaved content and/or terminating applications based on the idleness measure as recited in the claims.
Keshet et al. (US 9,032,536 B2; from IDS filed on 08/30/2021; hereinafter Keshet) discloses a system that tracks an operational state of a computing device to predict an inactivity period (see e.g. Keshet, column 4, lines 1-31). However, Keshet does not explicitly disclose checking for unsaved content and/or terminating applications based on the inactivity period prediction as recited in the claims.
Li et al. (US 2018/0039779 A1; from IDS filed on 08/30/2021; hereinafter Li) discloses a system that uses prediction techniques to evaluate an anticipated behavior of a mobile device executing a dormant or not active application in advance of runtime (see e.g. Li, paragraphs 23, 26). However, Li does not explicitly disclose checking for unsaved content and/or terminating applications based on the anticipated behavior of the applications as recited in the claims.
Tsirkin (US 2020/00326766 A1; from IDS filed on 08/30/2021) discloses a scheduler that estimates idle states for a processing core for power saving purposes (see e.g. Tsirkin, paragraphs 22-23; Fig. 4). However, Tsirkin does not explicitly disclose unsaved content analysis for idle applications as recited in the claims.
Vaykole et al. (US 2021/0191902 A1; from IDS filed on 08/30/2021; hereinafter Vaykole) discloses a system for deleting idle sessions by utilizing an idle session prediction component (see e.g. Vaykole, paragraphs 74). However, Vaykole does not explicitly disclose unsaved content analysis for idle sessions as recited in the claims.
Therefore, in view of the limitations “in response to a determination that the application is inactive during a current time period based on the activity data points, determining if at least one file associated with the application includes unsaved content based on the state data”, “in response to determining that no files for the application include unsaved content, forecasting whether the application will be inactive for a future time period based on the activity data”, “in response to determining that no files for the application include unsaved content and the application is forecast to be inactive for the future time period, terminating the application” recited in claim 1, the similar limitations recited in claim 12, and the other limitations recited therewith, claims 1 and 12, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1 and 12 are allowed. Claims 2-11, 13-17, and 19-20 are also allowed due to their dependency on allowable independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
This application is in condition for allowance except for the following formal matters: 
Objections directed to the specification. See Specification section above for further details.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194